DETAILED ACTION
Status of Claims:  
Claims 6-19 are pending.
Claims 6-19 are amended.
This Action is made Final.
The information disclosure statements (IDS) submitted on Oct. 16 and 19, 2020 have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Dec. 28, 2020 with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues that that the amended claims do not recite an abstract idea.  This argument is not persuasive because for either the currently claimed method of introducing a ground injection agent into groundwater, or for the previously claimed ground injection agent concentration estimation method, the estimating step is disclosed in the instant Specification to be describing a mathematical concept and thus the claims recite an abstract idea.
Applicant argues that the amended claims as a whole have integrated the judicial exception into a practical application.  This argument is not persuasive because the new step of “managing” is an insignificant extra-solution activity which has been limited to a particular field of use, and thus the 
Applicant notes that Step 2A Prong Two excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. It is noted that the Examiner’s assessment under Step 2A Prong Two of the 2019 PEG considers whether the judicial exception is integrated into a practical application, and the consideration of whether the additional claim elements represent well-understood, routine, conventional activity is made under Step 2B of the 2019 PEG.

Applicant’s arguments with respect to claims 6 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitations directed to the additional factors for estimating the concentration of an injection agent and the managing step are now taught by Hoots et al. (US 5,411,889 A).

Applicant's arguments with respect to claim 12 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach measuring temperature, let alone estimating a concentration based on the measured temperature. The argument is not persuasive because the estimating of the injection agent concentration disclosed by JP’606 is inherently based from the temperature of the in-ground environment of the injection agent (concentration is affected by the solubility of the composition under the temperature conditions to be encountered) (evidenced by the currently cited Hoots et al. (US 5,411,889 A), see col. 26, lines 12-16).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to measure an in-ground temperature at the sample location in order to calculate a concentration of the sampled injection agent because solubility is a temperature-dependent property and the injection agent comprises water-.

Claim Objections
Claims 6, 12 and 14 are objected to because of the following informalities:  
Regarding claim 6, the term “concertation” in line 14 should be –concentration--.
Regarding claim 12, the term “concertation” in line 9 should be –concentration--.
Regarding claim 14, the term “concertation” in line 11 should be –concentration--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claims are directed to a process and thus fall within at least one of the four categories of patent eligible subject matter (assessed under Step 1 of the Oct. 2019 “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), see MPEP § 2106.03). 

The claims recite the judicial exception of an abstract idea (assessed under Step 2A, Prong One of the 2019 PEG, see MPEP § 2106.04 (II)(A)(1)). Regarding claims 6 and 14, the step of "estimating a  is a mathematical concept describing the relationship between an injection agent concentration in groundwater based on the claimed parameters (see instant Specification, for example, para. 0057-0058, 0065 and 0067).  Regarding claim 12, the step of “estimating a concentration of the injection agent in the groundwater from the in-ground temperature” is a mathematical concept describing the relationship between an injection agent concentration and in-ground temperature (see instant Specification, para. 0115 and 0121, which disclose that the injection agent concentration is correlated to temperature measurements in a manner similar to the correlation to a marker concentration). 

The judicial exception is not integrated into a practical application because the claims merely recite the judicial exception along with additional claim elements which do not impose meaningful limits on the judicial exception. The additional claim elements of the injecting and warming steps are limitations which amount to merely indicating a field of use in which to apply the judicial exception because the limitations do not alter or affect the performance of the process step of estimating a concentration of the one or more injection agent in the groundwater, and thus these additional claim elements do not impose meaningful limits on the judicial exception.  The additional claim elements of the measuring and managing steps are insignificant extra-solution activities (respectively, a pre-solution data gathering activity and a token post-solution activity) limited to a particular field of use, and thus these additional claim elements do not impose meaningful limits on the judicial exception.  (assessed under Step 2A, Prong Two of the 2019 PEG, see MPEP § 2106.04 (II)(A)(1), 2106.04(d) and 2106.05(g)-(h)).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of purification agents, bio-decomposition activators and fluorescent dye markers, when considered separately and in combination, are well-known injection agents and markers and thus are not indicative of an inventive concept (assessed under Step 2B of the 2019 PEG, see MPEP § 2106.05).

Thus, the claims, taken as a whole, are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8, 10-11, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 5971606 (as cited in the IDS and hereinafter referred to as JP'606, see English translation) in view of Hoots et al. (US 5,411,889 A).

Regarding claim 6, per the interpretation noted above, JP’606 teaches a method of introducing a ground injection agent into groundwater (an aqueous solution in which lithium chloride was dissolved was used as an injection solution (tracer); groundwater is present in the observation holes) (see English translation, para. 0076-0077), the method comprising: 
injecting an injection liquid comprising one or more injection agent and one or more marker into the ground through a water injection well (an aqueous solution in which lithium chloride was dissolved was used as an injection solution (tracer); lithium chloride may be added to the soil remediation agent) 
measuring a concentration of the one or more markers in groundwater at a location spaced apart from the water injection well (Tables 2-3 summarizes the lithium content (mg/kg) at the confirmation holes B1 to B4 and at the observation holes W1 to W4; groundwater is present in the observation holes) (see English translation, para. 0080 and 0077); and 
managing the concertation of the one or more injection agent in the groundwater (the injection apparatus is connected a central control device 17; the soil cleaning agent can be injected at any injection rate by operation of each unit pump 12; “managing” is broadly interpreted to include any manner of handling, dealing with or affecting the concentration of the one or more injection agent) (see English translation, para. 0051-0053).
JP’606 does not explicitly teach estimating a concentration of the one or more injection agent in the body of water from the concentration of the marker in the body of water, a concentration of the one or more injection agent in the injection liquid, a concentration of the one or more marker in the injection liquid and a coefficient based on the absorption/desorption characteristics of the one or more marker; and managing the concentration of the one or more injection agent in the groundwater based on the estimated concentration of the one or more injection agent in the groundwater.
Hoots teaches a method of introducing an injection agent into a water-containing body, the method comprising: injecting an injection liquid comprising one or more injection agent and one or more marker into the water-containing body through an injection point (water treatment gent dosage; adding an inert tracer; a target specie also being added) (see Title; claim 34); measuring a concentration 
The problem faced by the inventor involves devising an estimation for an injection agent concentration in a liquid system. Hoots teaches such a method and thus Hoots is considered an analogous invention to which an inventor seeking to solve the problem of estimating an injection agent 

Regarding claim 7, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 6, wherein the one or more injection agent is selected from the group consisting of a purification agent to decompose a contaminant and an activator to activate bio-decomposition by the purification agent (the soil purification agent includes microorganisms for bioremediation and a nutrient source for activating local microorganisms) (see JP’606 English translation, para. 0017).

Regarding claim 8, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 7, wherein the one or more marker comprises one or more fluorescent dye (see claim 6 above).

Regarding claim 10, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 7, wherein: 
the purification agent and the activator are injected into the ground through the water injection well (a soil purification agent is injected/poured into several injection points) (see JP’606, Fig. 1-7).
JP’606, as modified by Hoots, for claims 6-7 does not explicitly state that the one or more marker comprises a first marker characterized by exhibiting similar behavior to the purification agent in 
However, Hoots teaches the use of different markers for different injection agents (at least one water treatment agent and/or target specie; one or more tracers; it may be desired to monitor a plurality of fluorescent target-specie indicators or tracers) (see col. 13, lines 66-67; col. 15, lines 12-13; col. 17, lines 23-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of claim 7 as taught by JP’606, as modified by Hoots, such that the one or more marker comprises a first marker characterized by exhibiting similar behavior to the purification agent in the ground, and a second marker characterized by exhibiting similar behavior to the activator in the ground as further taught by Hoots because such a complex combination of treatment feeds is known in the art and therefore achieves predictable results for success to introduce the injection agent into groundwater.  

Regarding claim 11, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 6, wherein the one or more injection agent and one or more marker both being characterized by exhibiting a similar behavior in the ground further comprises moving inside the ground at similar speeds (it is possible to confirm the permeation state when injecting lithium chloride as a tracer, where permeation inherently includes a speed at which a substance passes or diffuses through a medium) (see JP’606 English translation, para. 0082).

Regarding claim 14, per the interpretation noted above, JP’606 teaches a method of introducing a ground injection agent into groundwater, the method comprising: 

measuring a concentration of the one or more markers in groundwater at a location spaced apart from the water injection well (Tables 2-3 summarizes the lithium content (mg/kg) at the confirmation holes B1 to B4 and at the observation holes W1 to W4, which are different from the injection test hole; groundwater is present in the observation holes) (see English translation, para. 0080 and 0077); and
managing the concertation of the one or more injection agent in the groundwater (the injection apparatus is connected a central control device 17; the soil cleaning agent can be injected at any injection rate by operation of each unit pump 12; “managing” is broadly interpreted to include any manner of handling, dealing with or affecting the concentration of the one or more injection agent) (see English translation, para. 0051-0053);
wherein the one or more injection agent and one or more marker both comprise a property that are about the same, and 
wherein the property comprises at least one of viscosity, adsorption characteristics, desorption characteristics (it is possible to confirm the permeation state when injecting lithium chloride as a tracer, and the soil remediation agent in bioremediation is further disclosed to have a viscosity almost the same as water; thus it is interpreted that lithium chloride permeates soil in a similar way as the soil remediation agent because they behave similarly in the ground, and therefore lithium chloride is interpreted to have properties, including viscosity, similar to the soil remediation agent) (see English translation, para. 0082 and 0006).

Hoots teaches a method of introducing an injection agent into a water-containing body, the method comprising: injecting an injection liquid comprising one or more injection agent and one or more marker into the water-containing body through an injection point (water treatment gent dosage; adding an inert tracer; a target specie also being added) (see Title; claim 34); measuring a concentration of the one or more markers in the water-containing body at a location (monitoring the level of such tracer within the system) (see col. 14, lines 5-7); and estimating a concentration of the one or more injection agent in the water-containing body from the concentration of the marker in the water-containing body, a concentration of the one or more injection agent in the injection liquid, a concentration of the one or more marker in the injection liquid (the actual concentration of a water treatment agent and/or target specie in a water system at any point in time is a function of the amount being added per unit time and the amounts selectively and nonselectively consumed (lost) per unit time; the concentration of an inert tracer added to the system in proportion to a treatment agent and/or target specie is proportional to the theoretical concentration of the treatment agent and/or target specie in the absence of any treatment-agent and/or target specie selective impacts on concentration, and in-system concentration of an inert tracer can be correlated to the in-system treatment agent and/or target specie concentration under operating conditions associated with minimal or specified limit (selective) consumption) (see col. 14, lines 9-31) and a coefficient based on the absorption/desorption characteristics of the one or more marker (the incipient reagent may be fluorescent, and may be an 
The problem faced by the inventor involves devising an estimation for an injection agent concentration in a liquid system. Hoots teaches such a method and thus Hoots is considered an analogous invention to which an inventor seeking to solve the problem of estimating an injection agent concentration in a liquid system would look.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of JP’606 to include the estimating and managing steps taught by Hoots, with the Hoots’ use of a fluorescent tracer (see Hoots, col. 14, line 3) which would be required to exhibit a similar behavior in ground with the injection agent as required by the lithium chloride of JP’606, because such a combination of steps enables a responsive control of treatment agent addition (see Hoots, Abstract).

Regarding claim 15, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 14, wherein the one or more injection agent is selected from the group consisting of a purification agent to decompose a contaminant and an activator to activate bio-decomposition by the purification agent (the soil purification agent includes microorganisms for bioremediation and a nutrient source for activating local microorganisms) (see JP’606 English translation, para. 0017).

Regarding claim 16, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 15, wherein the one or more marker comprises one or more fluorescent dye (see claim 14 above).

Regarding claim 18, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 14, wherein the one or more injection agent and one or more marker are both characterized by exhibiting a similar behavior in the ground by moving inside the ground at similar speeds (it is possible to confirm the permeation state when injecting lithium chloride as a tracer, where permeation inherently includes a speed at which a substance passes or diffuses through a medium) (see JP’606 English translation, para. 0082).

Regarding claim 19, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 18, wherein: 
the purification agent and the activator are injected into the ground through the water injection well (a soil purification agent is injected/poured into several injection points) (see Fig. 1-7).
JP’606, as modified by Hoots, for claims 14 and 18 does not explicitly state that the one or more marker comprises a first marker characterized by exhibiting similar behavior to the purification agent in the ground, and a second marker characterized by exhibiting similar behavior to the activator in the ground.
However, Hoots teaches the use of different markers for different injection agents (at least one water treatment agent and/or target specie; one or more tracers; it may be desired to monitor a plurality of fluorescent target-specie indicators or tracers) (see col. 13, lines 66-67; col. 15, lines 12-13; col. 17, lines 23-33).
.  

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5971606 (as cited in the IDS and hereinafter referred to as JP'606, see English translation) and Hoots et al. (US 5,411,889 A) as applied to claims 6-8 and 14-16 above, and further in view of Baker et al. (US 5,120,661 A).

Regarding claim 9, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 8.
JP’606, as modified by Hoots, does not explicitly teach the wherein the one or more fluorescent dye is selected from the group consisting of uranine, eosin, rhodamine B, rhodamine WT, pyranine, amino G acid, sodium naphthionate, and sulforhodamine G.
Baker teaches method comprising injecting an injection liquid comprising one or more injection agent and one or more marker into a water-containing body through an injection point, wherein the one or more marker comprises one or more fluorescent dye (an inert water soluble dye is added to a concentrated water treatment composition and this mixture is added to the water in a water system) (see Abstract); wherein the one or more fluorescent dye is selected from the group consisting of uranine, eosin, rhodamine B, rhodamine WT, pyranine, amino G acid, sodium naphthionate, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the fluorescent dye of Hoots with the rhodamine B or rhodamine WT of Baker because the dyes of Baker degrade naturally and quickly in the environment and therefore would not persist in the ground (see Baker, col. 4, lines 32-39) and are water-soluble, as are the markers of Hoots and JP’606.

Regarding claim 17, JP’606, as modified by Hoots, teaches the ground injection agent introducing method of claim 16.
JP’606, as modified by Hoots, does not explicitly teach the wherein the one or more fluorescent dye is selected from the group consisting of uranine, eosin, rhodamine B, rhodamine WT, pyranine, amino G acid, sodium naphthionate, and sulforhodamine G.
Baker teaches method comprising injecting an injection liquid comprising one or more injection agent and one or more marker into a water-containing body through an injection point, wherein the one or more marker comprises one or more fluorescent dye (an inert water soluble dye is added to a concentrated water treatment composition and this mixture is added to the water in a water system) (see Abstract); wherein the one or more fluorescent dye is selected from the group consisting of uranine, eosin, rhodamine B, rhodamine WT, pyranine, amino G acid, sodium naphthionate, and sulforhodamine G (the dye will be fluorescent and suitable dye includes Rhodamine B, Rhodamine WT) (see col. 4, lines 20 and 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the fluorescent dye of Hoots with the rhodamine B or rhodamine WT of Baker because the dyes of Baker degrade naturally and quickly in the environment and therefore would not persist in the ground (see Baker, col. 4, lines 32-39) and are water-soluble, as are the markers of Hoots and JP’606.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5971606 (as cited in the IDS and hereinafter referred to as JP'606, see English translation) in view of Dowa (JP 2015/024401A as cited in the IDS, see English translation) and Hoots et al. (US 5,411,889 A).

Regarding claim 12, per the interpretation noted above, JP’606 teaches a method of introducing a ground injection agent into groundwater, the method comprising: 
injecting an injection liquid into ground through a water injection well (an aqueous solution in which lithium chloride was dissolved was used as an injection solution (tracer); lithium chloride may be added to the soil remediation agent) (see English translation, para. 0076 and 0083); 
estimating a concentration of the injection agent in the groundwater from the in-ground temperature (Tables 2-3 summarizes the lithium content (mg/kg) at the confirmation holes B1 to B4 and at the observation holes W1 to W4, where “estimating” is broadly interpreted to mean calculating or judging; groundwater is present in the observation holes; the estimating of the injection agent concentration disclosed by JP’606 is inherently based from the temperature of the in-ground environment of the injection agent because concentration is affected by the solubility of the composition under the temperature conditions to be encountered (see Hoots et al. (US 5,411,889 A), cited above, col. 26, lines 12-16) (see English translation, para. 0080 and 0077); and
managing the concertation of the one or more injection agent in the groundwater (the injection apparatus is connected a central control device 17; the soil cleaning agent can be injected at any injection rate by operation of each unit pump 12; “managing” is broadly interpreted to include any manner of handling, dealing with or affecting the concentration of the one or more injection agent) (see English translation, para. 0051-0053).

JP’606 does not explicitly teach the step of warming an injection liquid comprising one or more injection agent.
Dowa teaches a method comprising warming an injection liquid comprising one or more injection agent; and injecting the injection liquid into ground through an injection well (a chemical solution containing a heated anaerobic microorganism activator may be injected into a chemical solution injection well provided in the ground) (see English translation, para. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of JP’606 to include a step of warming the injection liquid as taught by Dowa because a warmer temperature shortens the purification treatment period (see English translation, para. 0006).
JP’606, as modified by Dowa, does not explicitly teach managing the concentration of the one or more injection agent in the groundwater based on the estimated concentration of the one or more injection agent in the groundwater.

The problem faced by the inventor involves devising an estimation for an injection agent concentration in a liquid system. Hoots teaches such a method and thus Hoots is considered an analogous invention to which an inventor seeking to solve the problem of estimating an injection agent concentration in a liquid system would look.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of JP’606, as modified by Dowa, to include the managing step taught by Hoots, with the Hoots’ estimating step and use of a fluorescent tracer (see Hoots, col. 14, line 3) which would be required to exhibit a similar behavior in ground with the injection agent as required by the lithium chloride of JP’606, because such a combination of steps enables a responsive control of treatment agent addition (see Hoots, Abstract).

Regarding claim 13, JP’606, as modified by Dowa and Hoots, teaches the ground injection agent introducing method of claim 12, wherein the one or more injection agent is selected from the group consisting of a purification agent to decompose a contaminant and an activator to activate bio-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        





/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        April 19, 2021